Title: To James Madison from William C. C. Claiborne, 12 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


12 July 1804, New Orleans. “The letter which was handed to a printer for publication inviting a meeting of the free people of Colour for the purpose of Memorializing Congress, occasioned an inquietude among the White inhabitants which is just now beginning to subside. The Municipality of New-Orleans expressed a wish that I should punish the Mulatto man who handed the letter to the printer with great severity, and to banish the author of the letter (when known) from the province. I thought a different conduct the most wise and prudent: it seemed to me, that in a country where the negro population was so great, the less noise, that was made about this occurrence, the better: I therefore determined to send for a few of the most influential free men of Colour, and to express in pointed terms my disapprobation of the letter to the printer and of their contemplated meeting: I accordingly had an interview (in the presence of the Mayor of the city) with nine of the most discrete and influential men of Colour; they seemed convinced of their error; declared their intention to abandon the suggested project; gave the most unqualified assurances of their friendly pacific disposition, and devoted attachment to the present Government, and to good order. I did not make any exertions to discover the author of the letter: I thought it best he should not (for the present) be known, for the indignation of the White inhabitants were so roused that, the probability is, violent outrages on his person would be offered. I remembered that the events which have spread blood and desolation in St. Domingo, originated in a dispute between the White and mulatto inhabitants, and that the too rigid treatment of the former, induced the latter to seek the support and assistance of the Negroes.
“I believe the policy I have observed is approved of by most reflecting men, and that the public mind is becoming tranquil. At present, I am well assured, there is nothing to fear either from the Mulatto or negro population; but at some future period, this quarter of the Union will (I fear) experience in some degree, the misfortunes of St. Domingo, and that period will be hastened, if the people should be indulged by Congress with a continuance of the African-trade.
“African Negroes are thought here, not to be dangerous; but it ought to be recollected that those of St. Domingo were originally from Africa, and that Slavery wherever it exists is a galling yoke. I find however that an almost universal sentiment exists in Louisiana in favour of the African traffic. I am myself solicitous for the arrival of the 1st. of October: Slaves are daily introduced from Africa; many direct from that unhappy country, and others by way of the West India Islands. All vessels with slaves on board are stopped at Plaquemines, and not permitted to pass without my consent. This is done to prevent the bringing in, of slaves that have been concerned in the insurrections of St. Domingo: But while any importations are admitted, many bad characters will be introduced. The citizens of Louisiana are greatly apprehensive of the West India Negroes; but no effectual Stop, can at present, be put to their introduction.”
